United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 98-1860
                                ___________

Tina Sue McClanahan,                    *
                                        *
              Appellant,                *
                                        *
       v.                               *
                                        *
City of Moberly,                        *
                                        *
              Defendant,                *
                                        * Appeal from the United States
Gerald Gander, Sheriff of Shelby        * District Court for the
County,                                 * Eastern District of Missouri.
                                        *
              Appellee,                 *      [UNPUBLISHED]
                                        *
Michael L. Garbulski, Chief of Police;  *
P. Pollard, also known as Corky         *
Pollard, Captain of Police, #230;       *
Randy Cook, Patrolman, #232; Rex        *
V. Gump, Moberly City Judge;            *
Wayne E. Schirmer, Moberly City         *
Attorney,                               *
                                        *
              Defendants.               *
                                   ___________

                        Submitted: November 12, 1998
                            Filed: November 20, 1998
                                ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                                      ___________

PER CURIAM.

       Tina Sue McClanahan appeals from the district court&s1 adverse grant of
summary judgment in her suit under 42 U.S.C. § 1983. After careful review of the
record and the parties’ briefs, we affirm for the reasons stated by the district court. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.

                                           -2-